Affirming.
In the local option election held in Magisterial District No. 1, of Pike County, on September 30, 1946, 1,872 votes were cast in favor of prohibition and 1,242 against. The election was invalidated upon the ground that no notices of the election were posted in six of the 15 precincts in this district. Bristol Hale was the deputy sheriff who failed in the performance of this duty. The same questions were raised on this appeal as in Hughes v. Ramey, 305 Ky., 127,203 S.W.2d 63, and on the authority of that opinion the judgment is affirmed.